Case 1:20-cv-00657-TWP-TAB Document 7 Filed 04/23/20 Page 1 of 4 PageID #: 16




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

RANDY BAILEY,                                         )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )       No. 1:20-cv-00657-TWP-TAB
                                                      )
ANDREWS, et al.                                       )
                                                      )
                             Defendants.              )

               Entry Screening Complaint, Dismissing Insufficient Claim, and
                               Directing Service of Process

       Plaintiff Randy Bailey, an inmate at the Correctional Industrial Facility, brings this

42 U.S.C. § 1983 action alleging that he was subjected to excessive force. Because Mr. Bailey is

a “prisoner,” the Court must screen his complaint before service on the defendants. 28 U.S.C.

§ 1915A(a), (c).

                                          I. Screening Standard

       Pursuant to § 1915A(b), the Court must dismiss the complaint, or any portion of the

complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.
Case 1:20-cv-00657-TWP-TAB Document 7 Filed 04/23/20 Page 2 of 4 PageID #: 17




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                       II. The Complaint

       Mr. Bailey names two defendants: Officer Andrews and the Indiana Department of

Correction (IDOC) Commissioner.

       The complaint alleges that on October 10, 2019, Mr. Bailey was eating his lunch when he

noticed a hair in his sandwich. Mr. Bailey alerted Officer Andrews, who opened another lunch

sack, removed a sandwich from the packaging, and brought it to Mr. Bailey. Mr. Bailey told

Officer Andrews that he did not want to eat a sandwich that was touched, and Officer Bailey said,

“Why not, it’s good,” and took a bite of it. Officer Andrews tried to give Mr. Bailey the sandwich,

and Mr. Bailey said he wanted to speak to Officer Griffey. Officer Andrews said “no” and walked

away. Mr. Bailey knocked on his cell door, causing Officer Andrews to return to his cell and

threaten to spray Mr. Bailey with pepper spray. Mr. Bailey stated that he had done nothing wrong,

and Officer Andrews responded, “You got me there,” and again walked away. Mr. Bailey yelled

for Officer Griffey, and Officer Andrews returned to his cell and sprayed him with pepper spray.

Officer Andrews tried to then strip Mr. Bailey’s property and bed from his cell while Mr. Bailey’s

face burned.

       Officer Griffey intervened and told Officer Andrews not to remove anything from the cell.

Officer Griffey advised Mr. Bailey to file a grievance against Officer Andrews. Once Mr. Bailey

was back in his cell, Officer Andrews told Mr. Bailey he did not care what anyone said, he could

spray whomever he wanted, and he had already sprayed twelve people since January.

       Mr. Bailey seeks compensatory and punitive damages.
Case 1:20-cv-00657-TWP-TAB Document 7 Filed 04/23/20 Page 3 of 4 PageID #: 18




                                    III. Discussion of Claims

       Mr. Bailey’s Eighth Amendment excessive force claim against Officer Andrews shall

proceed.

       Although Mr. Bailey names the IDOC Commissioner as a defendant, he makes no factual

allegations against him. “Individual liability under § 1983 . . . requires personal involvement in

the alleged constitutional deprivation.” Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir.

2017) (internal quotation and citation omitted). Because Mr. Bailey has made no allegations

against the IDOC Commissioner, any claims against him are dismissed for failure to state a claim

upon which relief may be granted.

       These are the viable claims identified by the Court. If Mr. Bailey believes that additional

claims were alleged in the complaint, but not identified by the Court, he shall have through May

22, 2020, in which to identify those claims.

                                      IV. Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant

Officer Andrews in the manner specified by Rule 4(d). Process shall consist of the complaint,

dkt. [1] and dkt. [1-1], applicable forms (Notice of Lawsuit and Request for Waiver of Service of

Summons and Waiver of Service of Summons), and this Entry.

       The clerk is directed to terminate the Indiana Department of Correction Commissioner as

a defendant on the docket.

       IT IS SO ORDERED.

       Date:   4/23/2020
Case 1:20-cv-00657-TWP-TAB Document 7 Filed 04/23/20 Page 4 of 4 PageID #: 19




Distribution:

RANDY BAILEY
150205
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064

Electronic Service to the following IDOC employee (at Correctional Industrial Facility):
Officer Andrews
